Citation Nr: 1535577	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  10-20 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating greater than 10 percent for duodenal ulcer with gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to January 1966.

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a May 2014 decision, the Board, in part, denied the Veteran's service-connection claims for a bilateral hearing loss disability and for tinnitus.  In the same decision, the Board also denied the Veteran's claim for a higher evaluation of his service-connected duodenal ulcer with GERD.  The Veteran appealed these determinations to the Court of Appeals for Veterans Claims (the Court).  The Court granted the parties' Joint Motion for Partial Remand in a June 2015 Order, and remanded the Veteran's appeal to the Board for action consistent with the terms of the Joint Motion.  As such, these three issues will be discussed below.

Also in its May 2014 decision, as well as in a subsequent January 2015 decision, the Board remanded the Veteran's service-connection claims for a heart disability and for hypertension for additional evidentiary development.  These two issues have not been recertified to the Board by the Agency of Original Jurisdiction (AOJ).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the AOJ.  


REMAND

As noted above, the Court remanded the Veteran's service-connection claims for a bilateral hearing loss disability and for tinnitus, as well as his increased rating claim for duodenal ulcer with GERD to the Board for action consistent with the parties' Joint Motion for Partial Remand.  
With respect to the Veteran's hearing loss and tinnitus claims, the parties indicated in their Joint Motion that the Board improperly relied on an inadequate VA audiological examination in determining that no significant threshold shift in hearing acuity occurred during the Veteran's active service.  As noted in the Joint Motion, an August 2013 examiner found no significant threshold shift (defined by the examiner as 15 decibels or greater) between enlistment and separation, but failed to discuss the results of other in-service hearing evaluations that do in fact show shifts ranging from 0 to 25 decibels in each ear.  See the Joint Motion, at 3, 4.  The parties' agreed that remand to the Board was necessary so that further development could be achieved addressing the hearing acuity fluctuations evident in the Veteran's service treatment records.  As such, the Veteran's hearing loss and tinnitus claims should be remanded so that a medical opinion can be obtained.

With respect to the Veteran's increased rating claim, the parties determined that the Board erred by considering the ameliorative effects of medication used to treat the Veteran's duodenal ulcer with GERD in denying an increased rating.  See the Joint Motion, at 6.  Where the effects of medication are not specifically contemplated by rating criteria, a higher rating may not be denied simply because symptoms are relieved by medication.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012).  As the nature and severity of the Veteran's symptoms of GERD if he did not take medication are not shown by the current record, and because such is primarily a medical question, an examination to secure a medical opinion on the matter is necessary.  

Updated VA treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated VA treatment records.

2. After obtaining any outstanding records, provide the examiner who conducted the August 2013 VA audiological examination with access to the claims file for an addendum opinion.  

After reviewing the claims file, the examiner should again determine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss disability and/or his tinnitus disability are causally or etiologically related to his period of service.  In addressing this question, the examiner must revisit her prior conclusion that the Veteran's hearing acuity underwent no significant threshold shift (15 decibels or greater) during service, in light of the fact that hearing thresholds at 4000 Hz increased from 0 decibels at entrance to up to 25 decibels at evaluations occurring prior to separation in November 1961, June 1964, and June 1965 for both ears.  If her opinion remains unchanged from August 2013, the examiner should specifically indicate why this is the case given these threshold shifts during service.  

If the August 2013 VA examiner is unavailable, the file should be made available to another appropriately qualified clinician for preparation of this addendum opinion.  If an examination of the Veteran is necessary to provide the requested opinion, then such should be scheduled.

3. After obtaining any outstanding records, schedule the Veteran for a VA examination to assess the current severity of his duodenal ulcer with GERD.  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed necessary should be completed.  All pertinent symptoms and related impairment should be described in detail. 

The examiner should specifically note the medication the Veteran takes to control his GERD, and comment (to the extent possible) on the additional GERD symptoms and related impairment that would be expected if the Veteran did not adhere to his prescribed medication regimen.

4. Then, readjudicate the Veteran's appeal.  If the benefits sought on appeal are denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




